Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 1 of 11 Page ID
                                  #:1095




                                                            Exhibit B
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 2 of 11 Page ID
                                  #:1096


                          Resume of Michael Avery




   PERSONAL                     Born: December 5, 1944, Chicago, Illinois
   INFORMATION:

   EDUCATION:
                                Yale College, B.A. 1966, magna cum laude,
                                Phi Beta Kappa, High Honors in Politics and
                                Economics

                                Yale Law School, LL.B. 1970

                                University of Moscow, Special Student, 1968-1969

                                Bennington College, M.F.A., 2017

   PROFESSIONAL
   EMPLOYMENT:
                                Professor Emeritus, Suffolk University Law School,
                                Boston, Mass., Professor of Law (1998 – 2014):
                                Constitutional Law, Comparative Constitutional
                                Law, Marshall-Brennan Constitutional Literacy
                                Project, Freedom of Expression, Individual Rights,
                                Voting Rights, Evidence, Scientific Evidence, Civil
                                Procedure, Introduction to U.S. Law and Methods
                                (for foreign LL.M. students).

                                Director, Civil Litigation Concentration, Suffolk
                                University Law School (1999 – 2014).

                                Partner, Perkins, Smith & Cohen, Boston, Mass.
                                (1996 – 1998); General litigation, with an emphasis
                                on complex civil litigation, civil rights, criminal
                                defense, and personal injury.
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 3 of 11 Page ID
                                  #:1097


                                Law Offices of Michael Avery, Boston, Mass.
                                (1989 - 1995); Partner, Avery & Friedman, Boston,
                                Mass. (1984-1989); Law Offices of Michael Avery,
                                Boston, Mass. (1977-1984).

                                Partner, Williams, Avery & Wynn and Roraback,
                                Williams & Avery, New Haven, Connecticut (1971-
                                1977).

                                Special Staff counsel, ACLU Foundation (1970-
                                1971).

   OTHER TEACHING
   EXPERIENCE:
                                Visiting Professor, Stetson Law School, fall 2017,
                                Evidence

                                Adjunct Professor, Boston College Law School,
                                1989, 1991: Evidence.

                                Visiting Professor, Georgia State University
                                Law School, October, 1988; November, 1989.

                                Adjunct Professor, Northeastern Law School.
                                1977-1986: Family Law, Civil Trial Practice,
                                Bill of Rights, Evidence.

                                Political Justice Workshop, Yale Law School,
                                with Professor Thomas I. Emerson (clinical
                                civil rights course), 1972-1975.

                                Undergraduate seminar, “Police and Police
                                Conduct,” Yale College, 1974.

                                Kaplan Bar Review, 2009 – 2014: Evidence.

   PUBLICATIONS:
                                The Federalist Society: How Conservatives Took
                                the Law Back from Liberals, Michael Avery and
                                Danielle McLaughlin, Vanderbilt University Press,
                                2013.




                                                                                     2
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 4 of 11 Page ID
                                  #:1098


                                We Dissent, Talking Back to the Rehnquist Court,
                                New York University Press, 2009 (editor and
                                contributing author, collection of essays regarding
                                civil liberties and civil rights decisions of the
                                Rehnquist Court).

                                Police Misconduct: Law and Litigation
                                (West Group), Avery, Rudovsky, Blum, and Laurin
                                (2017-2018 Edition is most recent, have co-
                                authored this treatise since 1978).

                                Handbook of Massachusetts Evidence (Wolters
                                Kluwer), Brodin and Avery (2018 Edition is most
                                recent, have co-authored this treatise since 1986)

                                Glannon Guide to Evidence (Wolters Kluwer, 2015)

                                Pro Se Dissolution of Marriage Handbook
                                (Connecticut) (Cobblesmith, 1981) Avery,
                                Polan and Eldrich.

                                “From the Folks Who Brought You Brett
                                Kavanaugh: A Fight to Block Wildlife Protection in
                                Tammany,”
                                thelensnola.org, September 28, 2018

                                “Do Black Lives Matter in the Supreme Court,”
                                Criminal Legal News, July, 2018

                                “Video: A Two-Edged Sword,”
                                Criminal Legal News, April, 2018

                                “Soviet Stories: Socialism and Personal Liberty,”
                                Louisiana Literature 34.2 (2017)

                                Book Review: Blood in the Water: The Attica
                                Prison Uprising of 1971 and Its Legacy, by Heather
                                Ann Thompson
                                National Lawyers Guild Review, Spring 2017

                                “Federal Judges Often Let Bad Cops Slide,”
                                The Baltimore Sun, July 22, 2016

                                “Let’s Talk About Democratic Socialism,” Michael
                                Avery and Heidi Boghosian,
                                The Baltimore Sun, March 9, 2016



                                                                                      3
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 5 of 11 Page ID
                                  #:1099




                                “Case Against New Orleans Laborer Shows a
                                Secretive ICE, Lacking Accountability,”
                                thelensnola.org, July 2, 2015

                                “Understanding the Supreme Court Argument on
                                Same-Sex Marriage,”
                                Truth-out.org, April 28, 2015

                                “Do the Americans with Disabilities and Civil
                                Rights Acts Apply to Police Operations,
                                Truth-out.org, March 6, 2015

                                “Don’t Expect a Safe, Humane Orleans Parish
                                Prison Any Time Soon, Here’s Why,”
                                thelensnola.org, April 2, 2014

                                “Boston Bombing Trial Could Cause More
                                Trauma,”
                                Boston Herald, November 28, 2014

                                “Definition of Liberty is at Stake in Marriage
                                Equality Cases,”
                                Truth-out.org, May 10, 2013

                                “How Conservatives Captured the Law,”
                                Michael Avery and Danielle McLaughlin
                                Chronicle Review, April 19, 2013 (cover story),

                                “Obstacles to Litigating Civil Claims for Wrongful
                                Conviction: An Overview,”
                                18 Boston U. Pub. Int. L.J. 439 (Spring, 2009).

                                “The Constitutionality of Warrantless Electronic
                                Surveillance of Suspected Foreign Threats
                                To The National Security of the United States,”
                                62 Miami L. Rev. 541, (Spring, 2008).

                                “Book Review, The Rise Of The Conservative
                                Legal Movement, By Steven M. Teles,” Suffolk
                                Law Journal (Winter, 2008).

                                “Prejudice vs. Probative Value, Philadelphia Style,”
                                50 St. Louis U. L. J. 1147 (Summer, 2006).




                                                                                     4
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 6 of 11 Page ID
                                  #:1100


                                “Paying for Silence: The Liability of Police Officers
                                under Section 1983 for Suppressing Exculpatory
                                Evidence,”
                                13 Temple Political and Civil Rights Law Review 1
                                (Fall, 2003).

                                “You Have a Right to Remain Silent,”
                                30 Fordham Urban L. J. 571 (January, 2003).

                                “Unreasonable Seizures of Unreasonable People,”
                                34 Col. Human Rts. L. Rev. 261 (Spring, 2003).

                                “Landry v. Attorney General: DNA Databanks
                                Hold a Mortgage on Privacy Rights,”
                                Boston Bar J., Jan/Feb 2000.

                                Annual Bill Homans Memorial Lecture, Supreme
                                Judicial Court Historical Society, Evidentiary
                                Privileges.
                                Published in the Spring, 2000 Proceedings of the
                                Society.

                                “Evidence – Victim’s Privileges,”
                                Nat’l. L.J., September 11, 2000.

                                “High Speed Chases: More Deadly than a
                                Speeding Bullet?”
                                Trial Magazine, December,
                                1997.

                                Numerous outlines and handouts for CLE seminars.




                                                                                   5
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 7 of 11 Page ID
                                  #:1101


   RECENT LECTURES AND
   PRESENTATIONS:


                                “Recent Cases of Note from the Supreme Court and
                                the Courts of Appeals,” National Police
                                Accountability Project CLE, Spring, 2018

                                Panel, “Scientific Evidence and the Confrontation
                                Clause,” Drexel Law School, Oct. 10, 2014

                                Panel, “Advocacy Outside the Courtroom,
                                Community Lawyering,” Stetson Trial Advocacy
                                Conference, May 21, 2014

                                Policing in Trying Times, “Deadly Force, ‘Split-
                                Second’ Decision Making & Qualified Immunity,”
                                Suffolk Law School, Nov. 8, 2013

                                National Lawyers Guild Convention, National
                                Police Accountability Project CLE, “Wrongful
                                Convictions,” Oct. 24, 2013

                                Drexel Law School and Temple Law School, book
                                talks, “The Federalist Society: How Conservatives
                                Took the Law Back from Liberals,” Oct. 3, 2013

                                Dean’s Book Series, Albany Law School, “The
                                Federalist Society: How Conservatives Took the
                                Law Back from Liberals,” Sept. 26, 2013

                                U. of Pittsburgh Law School, book talk, “The
                                Federalist Society: How Conservatives Took the
                                Law Back from Liberals,” Sept. 19, 2013

                                Social Law Library, Boston, book talk, “The
                                Federalist Society: How Conservatives Took the
                                Law Back from Liberals,” June 12, 2013

                                Chaired and lectured at Advanced Legal Studies
                                program on forensic science and the Confrontation
                                Clause, Suffolk Law School, Apr. 25, 2013.

                                Moderated panel at Goodridge and Lawrence
                                Conference, Suffolk Law School, Apr. 5, 2013.




                                                                                    6
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 8 of 11 Page ID
                                  #:1102


                                Chaired panel on Citizens United, New England
                                First Amendment Coalition, Suffolk Law School,
                                Feb. 4, 2013.

                                Keynote Speaker, Annual Dinner, Michigan
                                National Lawyers Guild chapter, Feb. 1, 2013.

                                Panel member, joint CLE program, National Police
                                Accountability Project and National Immigration
                                Project, Miami, Jan. 11, 2013.

                                “Charla con Michael Avery,” a presentation on the
                                U.S. Supreme Court at the firm of Brons & Salas in
                                Buenos Aires, Argentina, May 15, 2012.

                                Advanced Legal Studies program on the Roberts
                                Court, panel member, Suffolk Law School,
                                September 28, 2012.

                                “Preparing for and Making an Oral Argument,”
                                Appellate Advocacy CLE, Boston Social Law
                                Library, October 18, 2011

                                “Atticus Finch”
                                Ipswich Public Library
                                March 30, 2011

                                “Bringing Wrongful Prosecution Damages Claims,”
                                Litigation under 42 U.S.C. § 1983, Institute of
                                Continuing Legal Education in Georgia, January 12,
                                2011

                                Nov. 23, 2010, “Atticus Finch: Should He Be
                                Celebrated Or Criticized?” Massachusetts Supreme
                                Judicial Court Historical Society. Panel member
                                with Hon. John M. Greaney (retired Justice); Dean
                                Camille A. Nelson, Suffolk Law School.

   REPRESENTATIVE
   REPORTED CASES:
                                Pleading requirements in cases
                                under 42 U.S.C. §1983.
                                Gomez v. Toledo, 446 U.S. 635 (1980).

                                Absolute immunity and qualified
                                immunity under 42 U.S.C. §1983.
                                Mitchell v. Forsyth, 472 U.S. 511 (1985).


                                                                                 7
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 9 of 11 Page ID
                                  #:1103




                                Wrongful Conviction. FBI Misconduct.
                                Limone v. Condon, 372 F.3d 39 (1st Cir. 2004),
                                judgment entered in Limone v. United States, 497
                                F.Supp. 2d 143 (D.Mass. 2007) (total recovery for
                                all plaintiffs in excess of $101,000,000), aff’d. on
                                appeal, Limone v. United States, 579 F.3d 79 (1st
                                Cir. 2009).

                                Standards for affirming libel judgments in favor of
                                public officials.
                                Murphy v. Boston Herald, 449 Mass. 42 (2007).

                                Executive Compensation/Termination.
                                Fenoglio v. Augat Inc., 254 F.3d 368 (1st Cir. 2001).

                                High Speed Police Pursuits,
                                Evans v. Avery, 100 F.3d 1033 (1st Cir. 1996).

                                Racially motivated police misconduct.
                                Hall v. Ochs, 817 F.2d 920 (1st Cir. 1987).

                                Rights of prisoners.
                                Furtado v. Bishop, 604 F.2d 80 (1st Cir. 1979);
                                Paka v. Manson, 387 F.Supp. 111 (D.Conn. 1974);
                                Seale v. Manson, 326 F.Supp. 1375 (D.Conn.
                                1971).

                                Judicial Misconduct.
                                Kuczynski v. Alfano, 402 Mass. 1001 (1988).

                                Prosecutorial Misconduct.
                                Jordan v. Sinsheimer, 403 Mass. 586 (1988);
                                United States v. Kattar, 840 F.2d 118 (1st Cir.
                                1988).

                                Search and Seizure.
                                Adedeji v. United States, 782 F. Supp. 688 (D.
                                Mass. 1992) (damages for border strip search);
                                United States v. Hensel, 699 F.2d 18 (1st Cir.
                                1983).

                                Newly discovered evidence.
                                Commonwealth v. Johnson, 13 Mass. App. Ct. 10
                                (1982) (prisoner previously sentenced to death,
                                freed after ten years in prison).



                                                                                       8
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 10 of 11 Page ID
                                   #:1104




                                 Double Jeopardy.
                                 Berry v. Commonwealth, 473 N.E.2d 1115 (Mass.
                                 1985).

                                 Federal grand jury witnesses.
                                 In re: Grusse and Turgeon, 402 F.Supp. 1232
                                 (D.Conn. 1975), 515 F.2d 157 (2d Cir. 1975), 402
                                 F.Supp. 1239 (D.Conn. 1975), also chronicled by
                                 Richard Harris, The New Yorker, April 5, 12,
                                 19,1976, and Freedom Spent (Little Brown &
                                 Co.1976).

                                 Workers’ Compensation. Establishing dual persona
                                 doctrine in Massachusetts.
                                 Gurry v. Cumberland Farms, Inc., 406 Mass.
                                 615 (1990).

                                 Counsel for high school students in New
                                 Haven, Connecticut. First time a funded inter-
                                 scholastic athletic program was ordered for women.
                                 Wright v. City of New Haven, unreported due to
                                 consent decree, discussed in Babcock, et al. Sex
                                 Discrimination and the Law: Causes and Remedies,
                                 p. 1031 (Little Brown, 1975).

    COURT ADMISSIONS:
                                 Massachusetts and Connecticut State Courts,
                                 United States District Courts, Mass. and Conn.
                                 United States Courts of Appeals, First, Second,
                                 Fourth and Ninth Circuits
                                 United States Supreme Court
    OTHER:
                                 Member, Board of Governors, Society of American
                                 Law Teachers (SALT), 2010 – 2013.

                                 Member, American Constitution Society

                                 President, National Lawyers Guild, 2003 – 2006.

                                 Founder, Former President, Current Vice-President,
                                 Board of Directors, National Lawyers Guild
                                 National Police Accountability Project.

                                 Co-chair, Massachusetts Chapter, National
                                 Lawyers Guild, 1996 to1998.



                                                                                    9
Case 2:16-cv-00237-JAK-GJS Document 114-8 Filed 11/05/18 Page 11 of 11 Page ID
                                   #:1105




                                 Cooperating Attorney, Center for Constitutional
                                 Rights, New York, 1980 - 1998.

                                 Board Member, Civil Liberties Union of
                                 Massachusetts, 1983-1986.

                                 General Counsel, Civil Liberties Union of
                                 Massachusetts, 1978-1981.

                                 Chairperson, Civil Liberties Committee,
                                 National Lawyers Guild, 1977-1980.

                                 National Council Member, Emergency Civil
                                 Liberties Committee, 1976-1979.


    October 10, 2018




                                                                                   10
